Citation Nr: 0828540	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar strain with spasm and arthritis, currently evaluated 
as 40 percent disabling


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to a disability rating in excess of 40 
percent for service-connected lumbar strain.

The veteran had requested a travel Board hearing in this case 
which was scheduled for June 2008.  However, the file 
contains a written statement from the veteran cancelling the 
hearing and requesting that the case be forwarded to the 
Board for adjudication.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain with spasm 
and arthritis is currently manifested by, and has been 
manifested during the length of the appeal period by, pain; 
limitation of motion with limitation of flexion to no less 
than 30 degrees even with pain; spasm; and osteoarthric 
changes or degenerative joint disease of the lumbar spine.

2.  The veteran's service-connected lumbar strain with spasm 
and arthritis is not productive of unfavorable ankylosis of 
the entire spine.


CONCLUSION OF LAW

The criteria for an increased disability rating for lumbar 
strain with spasm and arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5295 
(2002); 38 C.F.R. § 4.71a, DCs 5237, 5242 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1), as amended by 73 Fed. Reg. 23353-56 
(Apr. 30, 2008) (effective May 30, 2008); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code (DC) under which the disability is rated 
contains criteria necessary for a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

Prior to the initial adjudication of the veteran's claim in 
December 2003, a letter dated in January 2003 was issued, and 
subsequent duty to assist letters were issued in March and 
June 2006.  Taken together, these letters fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 16 Vet. 
App. at 187.  The January 2003 letter informed the veteran 
that to establish entitlement to increased compensation, the 
evidence must establish that his service-connected lumbar 
strain with spasm and arthritis increased in severity in 
accordance with the Schedule of Rating Disabilities 
(38 C.F.R., Part 4).  The letter also advised the veteran 
that he should identify dates and locations of treatment and 
of medical evidence, lay statements, employment records, 
etc., which support his claim.  The letter also discussed the 
duties and responsibilities of VA and the veteran as pertains 
to obtaining and providing evidence in support of the claim.  
See Pelegrini, 18 Vet. App. at 120-21.  For example, the 
January 2003 letter informed the veteran that it had 
requested certain VA treatment records, which the veteran had 
asked VA to obtain from a VA facility, and it informed him 
that VA would provide a VA examination or get a medical 
opinion if needed to decide the claim.

In addition, the veteran was provided with notice of how VA 
determines disability ratings and effective dates, compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the letters issued to him in 2006.  In the March 2006 
letter, VA informed the veteran of the DCs involved in 
considering his claim for a higher rating for his back 
condition both before and after changes in the law were made 
to this rating criteria in September 2002 and September 2003.  
VA also told the veteran that a specific DC governing 
evaluations for degenerative disc disease (DDD) of the spine 
was not applied to his claim because DDD was determined to be 
a non-service-connected disability.  All of the letters kept 
the veteran informed as to what evidence had been obtained 
and reviewed in connection with his claim.

While some notice letters were issued to the veteran after 
the December 2003 initial adjudication of the claim, 
prejudice has not been shown in this case.  Neither the 
veteran nor his representative has argued that the failure to 
provide duty to assist notice prior to adjudication of the 
claim somehow affected the fairness of the following 
proceedings.  More importantly, a timing error may be cured 
by a subsequent notification followed by a readjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165, 169 
(2007) (Secretary "may cure timing defects by issuing a 
fully compliant [section 5103(a)] notification and then 
readjudicating the claim").  In this case, there was 
readjudication of the claim following the 2006 notice letters 
in supplemental statements of the case (SSOC) issued in 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

With regard to the additional notice required under section 
5103(a) for claims for increased ratings, the duty-to-assist 
letters discussed above specifically referred to the relevant 
DCs but did not recite the specific criteria under those DCs 
that are relevant to an increased evaluation for a low back 
disorder.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Nevertheless, following his disagreement with the assigned 
evaluation (February 2004), the veteran was provided with a 
March 2006 statement of the case (SOC) which set forth the 
pertinent criteria; and VA issued SSOCs in November 2006, 
August 2007 and November 2007, and these documents provided 
the veteran with notice of the changes and criteria pertinent 
to his claim.  Therefore, any notice defect in the letters 
was cured either by the veteran's actual knowledge of the 
criteria for an increased rating or because a reasonable 
person could be expected to understand from the notice 
provided what was needed to substantiate the claim, and thus 
the essential fairness of the adjudication was not 
frustrated.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  As such, the Board concludes that, even assuming 
a notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Accordingly, the duty to notify 
has been fully met in this case.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the claim and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service medical records are associated with the 
claims folder, as well as all relevant post-service VA 
treatment records.  Evidence has been secured from the Social 
Security Administration.  VA examination reports from 
examinations conducted in 2003, 2006, and 2007 are on file.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim, and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service medical records show that in service the veteran was 
hit by a car while directing traffic in September 1969.  Upon 
separation from service, he filed his original claim for a 
back disability, and in a November 1971 rating decision, 
service connection was established for residuals of lumbar 
strain, slight, and a noncompensable rating was assigned, 
effective from August 1970, under DC 5295 for lumbosacral 
strain.  A 20 percent evaluation was assigned for lumbar 
strain in an August 1989 rating action, under DC 5295, 
effective from December 1988.  An earlier effective date of 
February 1988 was assigned for the assignment of the 20 
percent evaluation in a September 1989 rating decision.  

In a May 1997 rating action, an increased evaluation of 40 
percent was awarded for "lumbar strain with spasm and 
arthritis", under DC 5295, effective from May 1995.  In this 
rating decision, the RO denied service connection for a 
herniated disc, noting that the service-connected "arthritic 
back and disc space narrowing is separate and distinct from a 
bulging or herniated disc or other disc disease."  The RO 
also noted that "the back pain caused by the disc bulge 
cannot be separated from the pain caused by the veteran's 
service-connected  back strain with arthritis", and that 
this pain was considered in evaluating the lumbar strain with 
arthritis.  

VA treatment records before the RO at the time of the May 
1997 rating action showed that, in October 1988, the veteran 
stated that he had lifted a tire and felt something pop with 
pain radiating to the left thigh.  Subsequent treatment 
records showed continued treatment through January 1989 for 
compaints of low back pain with radiating pain down the left 
leg.  A January 12, 1989, treatment note showed that an x-ray 
revealed degeneration of L5-S1 disc and that the radicular 
low back pain was improving.  A March 1989 treatment note 
reflected that the veteran reported with complaints of low 
back pain after stepping down wrong off a curb.  In July 
1989, a VA examination report reflected two diagnoses:  
service-connected lumbar strain, chronic, and service 
connection pending for DDD of L5-S1.  The examiner noted that 
both conditions appeared to be worsening.

In February 2002, the veteran filed an increased rating claim 
for his service-connected low back disorder.  VA treatment 
records relevant to this claim include a notation by a 
physical therapist in March 2001 indicating that the veteran 
stated that he hated to admit it but that he was "feeling 
looser" because of the physical therapy.  In another entry 
from March 2001, the physical therapist noted, "Patient 
hinting he is in too much pain to work-does stay and 
perform . . . but with much groaning, apparent difficulty in 
what has been well performed in prior visit."  In late 
March, the veteran reported that back pain was improving with 
physical therapy.  The physical therapist noted that the 
veteran was performing neutral spine advanced exercises well, 
that his gait was independent, and that there had been no 
antalgia entering the physical therapy session and a small 
bit on leaving the appointment.  In another note, the 
therapist stated that the veteran "still [complains of] 
pains and problems but does perform well".  Another note 
stated, "Impression that patient is going through 
therapy . . . with intent of not improving; [complaint] is 
not supported by presentation."  In April 2001, the physical 
therapist noted that the veteran's gait was normal and was 
normal the day before.  In early April, the veteran was 
discharged from the clinic because he had not reported for 
two consecutive appointments.

Later in 2001 and in 2002, the veteran began treatment with 
lumbar epidural steroid injections (LESI) which also provided 
relief from back pain symptoms.  On a VA treatment 
examination in August 2001, the physician noted that the 
veteran was in mild-to-moderate acute distress, with some 
degree of guarding with flexion and rotation of the back 
region; straight leg raise was negative, but with some pain 
in the back with rotation movements of the hip joints.  
Neurologically, there were no focal deficits.  Sensory 
examination with muscle stretch reflexes were intact; station 
and gait were hampered secondary to low back pain.  Two 
months later, the same doctor noted that the veteran 
ambulated with a normal gait; straight leg raise was negative 
bilaterally; motor strength was 5/5 in bilateral lower 
extremities.  Reflexes were 2+ and symmetric bilaterally.  
Patrick test was negative.  It was decided to schedule a 
series of LESI at L4-5.  In December 2001, the doctor noted 
that the veteran had a good initial response to the first 
series of injections.  

VA records reflect that, in January 2002, the veteran 
received a LESI for treatment of multi-level DDD with 
protrusions at L3-4, L4-5 and L5-S1, producing spinal 
stenosis with facet arthropathy at the same levels.  A 
physical examination report stated that the veteran had long-
standing complaints of low back pain radiating to the hips 
and lower extremities bilaterally.  MRI studies done in May 
2001 had revealed large intervertebral disc protrusions at 
L4-5 and at L5-S1 which, it was noted, might be causing left 
L4/L5 and right L4 nerve root impingement.  Range of motion 
testing of the lumbar spine revealed 50 to 60 degrees of 
flexion with radiating pain; and extension limited to 10 
degrees.  Sensation was grossly intact and motor strength was 
5/5 bilaterally in the upper and lower extremities.  Later in 
the month another LESI was received and, at that time, it was 
reported that the veteran was experiencing significant relief 
and improved range of motion.  

VA records show that the veteran also received LESI treatment 
at L5-S1 in January 2003.  The veteran complained at that 
time of chronic radiating low back pain, estimated as 8/10 in 
severity.  Range of motion testing of the lumbar spine 
revealed 45 degrees of flexion with radiating pain; and 
extension limited to 10 degrees.  Straight leg raise testing 
was negative bilaterally, and motor strength was 5/5 in the 
upper and lower extremities.  An assessment of multi-level 
degenerative disc protrusions with facet arthritis at L3-4, 
L4-5, and L5-S1, producing some spinal stenosis, was made.  
During 2003, the veteran continued to receive periodic LESI 
treatment.  

A VA examination of the spine was conducted in September 
2003, and VA treatment records were reviewed.  The veteran 
reported having worsening low back pain, as well as 
stiffness, fatigability, weakness, lack of endurance and 
occasional spasms.  He reported that his back gave out on him 
and stated that he had radicular symptoms of the lower 
extremities to at least the knee bilaterally, with some 
symptoms of paresthesias and numbness.  It was noted that a 
recent exacerbation had left him laid up for 3 days, and 
flare-ups were evaluated as 9/10 in intensity.  The veteran 
indicated that he did not experience any bowel or bladder 
problems.  It was noted that the veteran did not use a brace 
but used a cane with flare-ups.  The veteran gave a history 
of about 10 falls due to back unsteadiness and fatigue.  

Physical examination revealed that the musculature of the 
back was normal and no spasm was present.  Tenderness of the 
lumbar spine with palpation was noted, right greater than 
left.  Range of motion testing of the lumbar spine revealed 
80 degrees of flexion with pain; 15 degrees of extension with 
pain; lateral bending of 20 degrees bilaterally with pain 
left greater than right; and rotation of 45 degrees 
bilaterally, with pain on the right side only.  Strength in 
the upper and lower extremities was normal.  There was no 
indication of foot drop.  Pinprick testing was decreased in 
the right lower and left upper extremities.  A diagnosis of 
L4-5 and L5-S1 DDD with disc protrusions at L4-5 was made.  
The examiner commented that these current disc herniations 
were unlikely to be caused by an episode of lumbar strain 
prior to 1970.

The veteran was evaluated by VA neurosurgery in May 2004.  He 
complained of back pain occurring 24 hours a day and 
radiating to the hips, groin and at times into the left foot.  
It was noted that his treatment had included anti-
inflammatory medications; narcotic analgesics; physical 
therapy and exercise; and epidural blocks.  The veteran had 
not tried a TENS unit.  At that time, severe chronic 
mechanical back pain from severe lumbar degenerative disease, 
with signs and symptoms of nerve root irritation, was 
assessed.  A trial with a TENS unit was recommended.  During 
2004, the veteran continued to receive periodic LESI 
treatment.  

A VA opinion was provided in June 2004, at which time the 
claims file was available and reviewed.  The examiner 
explained that as the disc degenerates, it can herniate.  The 
examiner observed that service connection was in effect for 
lumbar strain with spasms, occurring in 1968, which had 
resolved, and noted that normal wear and tear, as well as 
aging and weakening over years, caused disc degeneration, 
which would ultimately result in disc herniation.  The 
examiner opined that it was unlikely that the incident in 
which the veteran was struck while directing traffic in 1968 
caused his disc herniation.  It was explained that this was 
an acute injury and that the initial occurrence of symptoms 
relating to a disc herniation was with a lifting movement in 
October 1988.  

A VA examination of the spine was conducted in November 2006 
and the medical records were reviewed.  The examiner 
indicated that the veteran's prescribed medications for back 
symptoms included Ultram, Oxycodone and Gabapentin.  The 
veteran experienced nocturia and incontinence which were not 
attributable to the back disability but were secondary to 
prostate enlargement.  The report documented a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain affecting the back.  Severe constant pain was reported 
with radiation into the legs.  Flare-ups occurring 5 to 6 
times a month for 1 to 2 days at a time were documented.  It 
was noted that the veteran used a cane and was sometimes able 
to walk 4 to 5 blocks.  
Physical examination revealed no objective evidence of muscle 
spasm, atrophy or weakness.  Bilateral pain with motion and 
tenderness were noted.  There was no evidence of kyphosis, 
scoliosis, or reverse or lumbar lordosis, but lumbar 
flattening was noted.  There was no evidence of ankylosis.  
Range of motion testing of the lumbar spine revealed 0 to 60 
degrees of flexion with pain (reduced to 40 degrees on 
repetitive use); 0 to 15 degrees of extension with pain 
(reduced to 10 degrees on repetitive use); lateral bending of 
0 to 15 degrees (right side) and 0 to 17 degrees (left side) 
with pain (without additional loss of motion on repetitive 
use); and rotation of 25 degrees (right) and 30 degrees 
(left), with pain (without additional loss of motion on 
repetitive use).  MRI studies were conducted.  The 
impressions included degenerative changes from L3-L4 to L5-
S1, with interim worsening of L5-S1 with probable increased 
disc extrusion inferiorly.   

In summary, the diagnoses included degenerative joint disease 
of the lumbar spine; DDD of the lumbar spine; lumbosacral 
spinal stenosis; neuroforaminal stensosis with lumbar 
radiculopathy and lumbar strain.  The examiner stated that 
the veteran's symptoms included lumbar strain, arthritis and 
spasm.  It was reported that the disability of the lumbar 
spine severely impacted many of the veteran's daily 
activities including chores, recreation and traveling, with 
moderate impairment of daily grooming and dressing.  The 
examiner commented that with flare-ups the veteran was 
frequently incapacitated to the point that he cannot leave 
the house for 1 to 2 days, the last occurring within the last 
2 months.  

A VA examination of the spine was conducted in February 2007 
and the medical records were reviewed.  The examiner 
indicated that the veteran's prescribed medications for back 
symptoms included Neurontin, Oxycodone and Tramadol.  The 
veteran experienced nocturia and incontinence, which was not 
attributable to the back disability, but was secondary to 
prostate enlargement.  The report documented a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain affecting the back.  Severe constant pain was reported 
with radiation into the legs.  Flare-ups occurring 5 to 6 
times a month for 1 to 2 days at a time were documented.    

Physical examination revealed objective evidence of left-
sided muscle spasm (described as severe enough to cause 
abnormal gait or spinal contour), with no atrophy or 
weakness.  Bilateral pain with motion and tenderness was 
noted.  There was no evidence of kyphosis, scoliosis, or 
reverse or lumbar lordosis, but lumbar flattening was noted.  
There was no evidence of ankylosis.  Range of motion testing 
of the lumbar spine revealed 0 to 60 degrees of flexion with 
pain at 35 degrees (reduced to 52 degrees on repetitive use); 
0 to 5 degrees of extension with pain at 2 degrees (without 
additional loss of motion on repetitive use); lateral bending 
of 0 to 10 degrees (right side) and 0 to 15 degrees (left 
side) with pain (without additional loss of motion on 
repetitive use); and rotation of 25 degrees (left) and 30 
degrees (right), with pain (without additional loss of motion 
on repetitive use).  The impressions included degenerative 
changes from L3-L4 to L5-S1, with interim worsening of L5-S1 
with probable increased disc extrusion inferiorly.   

The VA examiner explained that the veteran's diagnoses 
included degenerative joint disease of the lumbar spine; DDD 
of the lumbar spine; lumbosacral spinal stenosis; 
neuroforaminal stensosis with lumbar radiculopathy and lumbar 
strain.  The examiner stated that the veteran's symptoms 
included lumbar strain, arthritis and spasm.  It was reported 
that the disability of the lumbar spine severely impacted 
many of the veteran's daily activities including chores, 
recreation and traveling, with moderate impairment of daily 
grooming and dressing.  The examiner commented that with 
flare-ups the veteran was frequently incapacitated to the 
point that he cannot leave the house for 1 to 2 days, the 
last occurring within the last 2 months.  

Throughout 2007 the veteran continued to be followed for back 
pain and symptoms which was treated primarily with pain 
medication.  He was seen for an exacerbation of back pain in 
August 2007, radiating and causing numbness and tingling into 
the right leg.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Increased Evaluation - Lumbar Strain

The veteran's lumbar strain has been evaluated as 40 percent 
disabling under DC 5295, for the entirety of the appeal 
period, beginning with the date of filing of the claim for 
increase in February 2002.  

During the pendency of this appeal, VA revised the criteria 
for evaluating disabilities of the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and the revised criteria.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under DC 5292, severe limitation of motion of the lumbar 
spine warranted a 40 percent evaluation, which was the 
maximum evaluation provided under this code.  38 C.F.R. § 
4.71a, DC 5292 (as in effect prior to Sept. 26, 2003).

Under DC 5295 (in effect prior to Sept. 26, 2003), a 40 
percent evaluation was provided for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space. A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.  
A 40 percent evaluation was the maximum evaluation to be 
assigned under this code.

Because neither of the old versions of DCs 5292 or 5295 
provided for a rating higher than the maximum 40 percent 
rating which has been assigned in this case, they need not be 
discussed further in this case.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome 
(IVDS).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The provisions 
effective prior to September 23, 2002, which were designated 
DC 5293 (now reclassified as DC 5243) did provide a schedular 
rating higher than 40 percent.  Under the old version of DC 
5293, a 40 percent evaluation was provided severe IVDS, with 
recurring attacks, with intermittent relief, and the highest, 
or 60 percent, evaluation contemplated pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
Sept. 23, 2002).

Although the increased rating claim in this case was filed 
prior to September 2002, the criteria for evaluating the 
service-connected back disability under the former criteria 
for IVDS is not applicable in this case because the current 
medical evidence shows that the veteran's 
non-service-connected DDD is a disorder separate and distinct 
from his service-connected lumbar strain with spasm and 
arthritis.  In this regard, a VA examiner noted in September 
2003 that the veteran's current disc herniations were 
unlikely caused by an episode of lumbar strain prior to 1970.  
Although the examiner did not provide a rationale for this 
opinion, the RO subsequently sent her the claims file for 
review and, based on this review in June 2004, the examiner 
provided reasons for the opinion that are consistent with the 
medical history in this case as shown by the medical evidence 
in the claims file.  

Concerning this, the examiner explained that as the disc 
degenerates, it can herniate.  The examiner noted that 
service connection was in effect for lumbar strain with 
spasms, occurring in 1968, which had resolved.  The examiner 
explained that normal wear and tear, as well as aging and 
weakening, over years caused disc degeneration, which would 
ultimately result in disc herniation.  The examiner opined 
that it was unlikely that the incident in which the veteran 
was struck while directing traffic in 1968 caused his disc 
herniation.  Rather, the examiner observed that the initial 
occurrence of symptoms relating to a disc herniation was with 
a lifting movement in October 1988.

The Board notes that the examiner's opinion is consistent 
with the VA treatment records from 1988-89.  Although the 
veteran was treated for low back pain many times prior to the 
October 1988 treatment note showing that he lifted a tire and 
felt something pop in his back, it was then that he began to 
experiencing radiating pain into the left lower extremity and 
other neurological findings related to disc bulging and 
herniation.  Accordingly, the Board finds the examiner's 
opinion that the two back disorders are distinct to be 
credible and probative evidence because it is consistent with 
the medical history as shown by the medical evidence in this 
case.

In this regard, the Board observes that this is not a case 
where the medical evidence does not differentiate between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability but rather a 
case where it does.  Cf. Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (remanding Board's decision where, medical 
evidence did not differentiate between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability); see also 61 Fed. Reg. 52695 
(Oct. 8, 1996) (VA responding to commenters by noting that, 
when it is not possible to separate the effects of 
conditions, VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
Thus, although the RO concluded in its May 1997 rating 
decision that back pain caused by a non-service-connected 
disc bulge could not be distinguished from back pain caused 
from the service-connected lumbar strain at that time and, 
therefore, appropriately considered the veteran's pain in 
assigning the maximum 40 percent rating for lumbar strain, 
the Board notes that, with regard to the rating to be 
assigned on appeal now, there is medical evidence that 
distinguishes between the two back disorders.  Moreover, the 
RO in May 1997 assigned the higher rating under the criteria 
for rating the service-connected lumbar strain, and not under 
criteria for evaluating another condition including that for 
evaluating IVDS.

Concerning this, where symptomatology from a 
non-service-connected cannot be distinguished from a 
service-connected disability, VA may afford the benefit of 
the doubt in assigning a higher rating, if available, for the 
service-connected disability under the criteria provided for 
evaluating that service-connected disability.  Mittleider, 11 
Vet. App. 182.  However, where the highest rating is already 
assigned for the service-connected disability under the 
appropriate criteria and medical evidence clearly 
distinguishes between the service-connected disability and 
the non-service-connected disability, a higher rating is not 
warranted based on criteria in the rating schedule that would 
be appropriate for evaluating the non-service-connected 
disorder if that disorder were service-connected.  In this 
regard, the Board notes that, where a service-connected 
disability is not listed among the conditions in the rating 
schedule, the regulations permit such a condition to be rated 
"under a closely related disease or injury".  38 C.F.R. 
§ 4.20.  However, in this case, the rating schedule provides 
specific criteria for evaluating lumbosacral strain, and 
therefore the service-connected lumbar strain should be 
evaluated under that criteria.  Concerning this, the Board 
notes that, although the revised criteria provide that IVDS 
may be evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula 
specifically for evaluating IVDS based on Incapacitating 
episodes, the regulations do not provide that lumbosacral 
strain may be considered under the criteria specifically for 
IVDS.  38 C.F.R. § 4.71a, Note (6).

Moreover, the Board notes that, even if it were to consider 
whether a 60 percent rating was warranted under the former 
criteria for IVDS, it could do so only as to what the 
evidence showed from approximately one year before the 
veteran filed his claim for increase in February 2002 until 
the time that the rating criteria for IVDS was amended in 
September 2002.  38 C.F.R. § 3.400(o)(2) (effective date for 
an increase in disability compensation shall be the earliest 
date it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from that date otherwise, date of receipt of claim).  In this 
regard, the evidence of record from February 2001 to 
September 2002 does not show a "pronounced" degree of 
disability resulting from IVDS with little intermittent 
relief.  Rather, VA outpatient records show that the veteran 
underwent physical therapy in 2001 and LESI in 2002, the 
reports of which show that he did experience relief of 
symptoms and that the symptoms at that time did not rise to 
the level of "pronounced" impairment with little 
intermittent relief. 

For example, a notation by the physical therapist in March 
2001 shows that the veteran stated that he hated to admit it 
but that he was "feeling looser" because of the physical 
therapy.  In another entry from March 2001, the physical 
therapist noted, "Patient hinting he is in too much pain to 
work-does stay and perform . . . but with much groaning, 
apparent difficulty in what has been well performed in prior 
visit."  In late March, the veteran reported that back pain 
was improving with physical therapy.  The physical therapist 
noted that the veteran was performing neutral spine advanced 
exercises well, that his gait was independent, and that there 
had been no antalgia upon his entering the PT session but a 
small bit on leaving the appointment.  In another note, the 
therapist stated that the veteran "still [complains of] 
pains and problems but does perform well".  Another note 
stated, "Impression that patient is going through 
therapy . . . with intent of not improving; [complaint] is 
not supported by presentation."  In April 2001, the physical 
therapist noted that the veteran's gait was normal and was 
normal the day before.  In early April, the veteran was 
discharged from the clinic because he had not reported for 
two consecutive appointments.

Similarly, later in 2001 and in 2002, the veteran began 
treatment with LESI which also provided relief from back pain 
symptoms.  On a VA treatment examination in August 2001, the 
physician noted that the veteran was in mild-to-moderate 
acute distress, with some degree of guarding, flexion, 
rotation of the back region, negative straight leg raise, but 
with some pain in the back with rotation movements of the hip 
joints.  Neurologically, there were no focal deficits.  
Sensory examination with muscle stretch reflexes were intact; 
station and gait were hampered secondary to low back pain.  
Two months later, the same doctor noted that the veteran 
ambulated with a normal gait; straight leg raise was negative 
bilaterally; motor strength was 5/5 in bilateral lower 
extremities.  Reflexes were 2+ and symmetric bilaterally.  
Patrick test was negative.  It was decided to schedule a 
series of lumbar epidural steroid injections at L4-5.  In 
December 2001, the doctor noted that the veteran had a good 
initial response to the first series of injections.  In 
January 2002, the doctor noted that the veteran had 
significant relief of his pain due to the injections.  His 
physical examination was significant for improved range of 
motion, improved flexion.  There were no further entries 
pertaining to the back in 2002.  Because the evidence of 
record from February 2001 to September 2002 does not show a 
"pronounced" degree of disability resulting from IVDS with 
little intermittent relief, the Board concludes that, even if 
the medical evidence in this case did not make a distinction 
between non-service-connected IVDS and the service-connected 
lumbar strain, a 60 percent rating was not warranted under 
the old rating criteria for IVDS.  

Effective from September 26, 2003, disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).  These amended regulations added degenerative 
arthritis of the spine, DC 5242, which will ordinarily be 
evaluated under the general rating formula for diseases.  The 
Formula provides the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than sixty 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, unfavorable ankylosis is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension."  See 
Note (5).  Other notes appended to the new rating formula for 
diseases and injuries of the spine specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Note (2).  Ranges of motion are to be rounded to the nearest 
five degrees.  Note (4).  Any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007), 
at Note (1).

A rating in excess of 40 percent under the General Formula 
requires proof of ankylosis, which is not present here and 
has not been clinically shown at any time from the beginning 
of the appeal period in February 2002 forward.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2007).  

The revisions to 38 C.F.R. § 4.71a instruct that IVDS (DC 
5243) may be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine (as described 
above) or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under section 4.25.

With regard to the latter method of evaluation (total 
duration of incapacitating episodes over the past 12 months), 
the criteria provide that a 10 percent evaluation is 
warranted if IVDS is manifested by incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is warranted if incapacitating episodes have a total duration 
of at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2007).  
For purposes of evaluation under these criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. 

As noted above, the regulations do not provide that lumbar 
strain may be evaluated under the specific criteria for IVDS 
based on incapacitating episodes.  Moreover, in addition to 
the medical opinion evidence of record which distinguishes 
the non-service-connected IVDS from the service-connected 
lumbar strain, the veteran's complaints of back pain and the 
related clinical symptomatology have not generally been 
productive of incapacitating episodes as defined by the 
revised criteria.  Essentially, while it is clear that the 
veteran experiences periodic severe flare-ups, neither the 
severity nor the frequency of such is consistent with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Accordingly, even if 
consideration under those criteria were specifically 
permitted, a higher evaluation under those criteria would not 
be warranted.  

Under the general rating formula, a 50 percent evaluation may 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  However, the veteran does not have 
ankylosis of the thoracolumbar spine.  

The revised regulations provide that any objective neurologic 
abnormalities which are associated with the service-connected 
disability should be evaluated separately under an 
appropriate DC.  38 C.F.R. § 4.71a, Note (1).  Although 
neurologic symptoms in this case have been attributed to the 
non-service-connected IVDS, the Board has considered 
assigning a separate disability rating for the veteran's low 
back disorder under the criteria of 38 C.F.R. § 4.124a, DC 
8520, which pertains to paralysis of the sciatic nerve, 
because that code allows for a higher disability ratings.  
Under that code, a 60 percent rating may be assigned for 
severe incomplete paralysis with marked muscular atrophy and 
an 80 percent evaluation is warranted for complete paralysis, 
which is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or lost.  In this case, no 
clinical evidence has shown that any neurological symptoms of 
such severity are present in this case or are related to the 
service-connected lumbar strain.  For instance, examiners 
stated that nocturia and incontinence were not attributable 
to the back disability but were secondary to prostate 
enlargement.  In this regard, the Board finds that a separate 
disability rating is not warranted on any other basis because 
the objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability that 
is related to his service-connection back disability.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the DCs pertinent 
to rating neurological disorders.  See Bierman v. Brown, 6 
Vet. App. 125, 126 (1994).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, supra.  The veteran is 
now evaluated as 40 percent disabled under the old rating 
criteria for lumbosacral strain, which is the maximum 
disability rating available under DC 5295.  For this reason, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply 
with regard to the old rating criteria.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997) (holding that, if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).  Moreover, with regard to the new 
rating criteria, a 40 percent rating is assigned where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, with or without symptoms such as pain, stiffness, or 
aching.  In this case, range of motion testing has not shown 
limitation of forward flexion of the thoracolumbar spine of 
30 degrees or less, and the next higher rating of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine which has not been shown.  38 C.F.R. § 4.71a, DC 5237 
(2007).  Accordingly, a higher rating is not warranted in 
this case under the provisions of 38 C.F.R. §§ 4.40, 4.45.

ORDER

Entitlement to an increased disability rating for lumbar 
strain with spasm and arthritis, currently rated as 40 
percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


